Title: Martin Van Buren to James Madison, 22 April 1826
From: Van Buren, Martin
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Washington
                                
                                April 22d 1826
                            
                        
                        I appreciate most highly the favourable opinion you have been pleased to express of my remarks on the Panama
                            Mission. A great change in public opinion has taken place and is still progressing on that subject. The discussions in the
                            Senate were commenced under a general belief that the Measure was a popular one. That belief was founded on the knowledge
                            of the favourable reception by the people of the sentiments touching S. American affairs containd in Mr Monroes Message
                            of 1823. It was to that circumstance alone that the nomination passed the Senate; the positive influence of the
                            administration could not alone have effected their confirmation. The change in the public mind has wrought a correspondent
                            one here. The committee on foreign relations of the house of Rep. made an elaborate report on the subject concluding with
                            a simple resolution in favour of the expediency of the measure. The passage of this resolution by a large majority was
                            promised & expected with great confidence. An Amendment was offered by Mr McLane (the character of which you will
                            see by the enclosed) which was resisted with great earnestness & zeal in a debate of several weeks. The Amendment
                            however passed by a vote of 99 to 94 & the friends of the Administration then turned round and voted agst. the
                            resolution. Thus moving their opposition to any mission which would not leave the President at liberty to enter into
                            Stipulations on the subject of European interference & Colonization–justifying the grounds taken by us as to the
                            view of the Executive & withal abandoning the hope of any other expression of the approbation of the house than
                            that which may be inferred from the passage of the appropriation Bill. We yesterday ratified the new Creek Treaty by which
                            Georgia gets all she is entitled to. Grateful for your kindness & desiring to be cordially remembered to Mrs.
                            Madison I am Dr Sir yours with perfect respect & esteem
                        
                            
                                M. V. Buren
                            
                        
                    